DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/9/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/9/2022. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2017/0237018).

Regarding claim 1, Lu et al discloses an organometallic compound with the formula:
M(LA)n(LB)m-n,
where M is Ir or Pt ([0102]-[0103]). When M is Ir, m is three (3) and n is [1-3] and when M is Pt, m is two (2) and n is [1-2] ([0105]-[0106]). The ligand LB is a bidentate ligand corresponding to ligand L2 in recited Formula 1. Ligand LA, corresponds to ligand L1 in recited formula (1) and is given as ([0016]):

    PNG
    media_image1.png
    141
    103
    media_image1.png
    Greyscale
.
Ring A has the formula (Page 19 – SA6 and SA11):

    PNG
    media_image2.png
    208
    177
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    216
    243
    media_image3.png
    Greyscale
.
Ring B has the formula ([0061]):

    PNG
    media_image4.png
    111
    147
    media_image4.png
    Greyscale
,
where X is S ([0063]); Z is carbon ([0064]); and R3 and R4 are H ([0066]). Ring D is a 6-membered aromatic ring exemplified as benzene ([0062]), see for example Formulas SB16 and SB17 exemplified on Page 22, i.e.

    PNG
    media_image5.png
    113
    151
    media_image5.png
    Greyscale
and
    PNG
    media_image6.png
    158
    204
    media_image6.png
    Greyscale
.
Accordingly, the reference discloses ligand LA given by recited Formula (2), i.e.

    PNG
    media_image7.png
    243
    244
    media_image7.png
    Greyscale
,
where A21 to A24 are C; X1 is S; L13 is a single bond; ring CY1 is benzene, i.e. a C6 carboxylic group; R1 and R2 are H, i.e. the integers b1 and b2 are zero (0); and R3 is methyl or benzene. 
	It is noted that as amended claim 1 recites the following proviso, L13 is not a single bond when X1 is O, ring CY1 is phenyl or pyridinyl and b1 is zero (0). In the instant case X1 is S and therefore, the compound of the reference is not required to meet this proviso, i.e. L13 can be a single bond.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Lu et al teaches all the claim limitations as set forth above. As discussed above, L13 is a single bond.

Regarding claim 3, Lu et al teaches all the claim limitations as set forth above. As discussed above, ring CY1 is a benzene group.

Regarding claim 4, Lu et al teaches all the claim limitations as set forth above. As discussed above, the recited group R1 is H. The recited group R2 is H given that in the claims the integer b2 associated with this variable can be zero (0). The recited group R3 is a C1 alkyl group.

Regarding claim 5, Lu et al teaches all the claim limitations as set forth above. As discussed above, R2 is H given that in the claims the integer b2 associated with this variable can be zero (0). The recited group R3 is benzene, i.e. an unsubstituted C6 aryl group.

Regarding claim 6, Lu et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image8.png
    121
    132
    media_image8.png
    Greyscale
,
is given by Formula 2(1), i.e.

    PNG
    media_image9.png
    84
    102
    media_image9.png
    Greyscale
,
where X1 is S.

Regarding claim 7, Lu et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image10.png
    109
    165
    media_image10.png
    Greyscale
,
is given by Formula (2-1), i.e.

    PNG
    media_image9.png
    84
    102
    media_image9.png
    Greyscale
,
where X1 is S.

Regarding claim 8, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ligand LB, corresponding to recited ligand L2 is ([0122] – L1):

    PNG
    media_image11.png
    127
    102
    media_image11.png
    Greyscale
.
This ligand is a bidentate ligand bonded to the metal M via a combination of O and N.

Regarding claim 9, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ligand LB, corresponding to recited ligand L2 is ([0122] – L3):

    PNG
    media_image12.png
    155
    111
    media_image12.png
    Greyscale
.
This ligand is a bidentate ligand bonded to the metal M via a combination of C and N.

Regarding claim 10, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ligand LB, corresponding to ligand L2 is ([0122] – L1):

    PNG
    media_image11.png
    127
    102
    media_image11.png
    Greyscale
.
This ligand corresponds to recited Formula (3C), i.e.

    PNG
    media_image13.png
    167
    135
    media_image13.png
    Greyscale
,
where Y12 is N, CY12 is benzene and Z2 is H.
	Alternatively, the reference discloses ligand LB, corresponding to ligand L2 is ([0121]):

    PNG
    media_image14.png
    194
    109
    media_image14.png
    Greyscale
,
where Ra and Rb are H or alkyl ([0119]). This ligand corresponds to recited Formula (3D), i.e.

    PNG
    media_image15.png
    244
    161
    media_image15.png
    Greyscale
,
where Y11 is N and Y12 is C; T21 is a single bond; ring CY11 is pyridine; CY12 is benzene; and Z1 and Z2 are H or alkyl.

Regarding claim 11, Lu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand L2 is given by recited Formula (3D) where Z1 and Z2 are alkyl. The reference discloses that alkyl encompasses methyl, i.e. a C1 alkyl ([0045]).

Regarding claim 12, Lu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ligand LB, corresponding to ligand L2, is ([0122] – L1):

    PNG
    media_image11.png
    127
    102
    media_image11.png
    Greyscale
.
This corresponds to recited Formula (3-108), i.e.

    PNG
    media_image16.png
    99
    125
    media_image16.png
    Greyscale
,
where Z1 is H.
	Alternatively, as discussed above, the reference discloses ligand LB as:

    PNG
    media_image14.png
    194
    109
    media_image14.png
    Greyscale
,
where Ra and Rb are H or alkyl ([0119]). This ligand corresponds to recited Formula (3-1), i.e.

    PNG
    media_image17.png
    184
    159
    media_image17.png
    Greyscale
,
where Y11 is N; Y12 is C; CY12 is benzene; and Z11-Z14 and Z2 are H or alkyl.

Regarding claim 13, Lu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ligand L2 is given by recited Formula (3-1), where Z12 is alkyl. The reference discloses that alkyl encompasses methyl, i.e. a C1 alkyl ([0045]).

Regarding claim 14, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that Ra and Rb are silyl, i.e. SiH3. This group corresponds to Si(Q3)(Q4)(Q5), where Q3, Q4, and Q5 are H ([0119]). Therefore, Z13 is not H or methyl as recited in the present claim.

Regarding claim 15, Lu et al teaches all the claim limitations as set forth above. From the discussion above, the group: 

    PNG
    media_image18.png
    127
    141
    media_image18.png
    Greyscale
,
is given by recited Formula (3-1-1), i.e.

    PNG
    media_image19.png
    82
    87
    media_image19.png
    Greyscale
,
where Y11 is N. The group: 

    PNG
    media_image20.png
    133
    172
    media_image20.png
    Greyscale
,
is given by recited Formula (3-1(1)), i.e.

    PNG
    media_image21.png
    96
    84
    media_image21.png
    Greyscale
.

Regarding claim 16, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses deuterium as a substituent ([0024]).

Regarding claim 17, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device with the following structure ([0035] – Figure 1):

    PNG
    media_image22.png
    602
    630
    media_image22.png
    Greyscale
,
where the anode (115) is the first electrode, the cathode (160) is second electrode. Layers 120 to 155 correspond to the recited organic layer disposed between the anode and cathode. The organic layer comprises a light emitting layer (layer 135) and the light emitting layer comprises the disclosed compound (Abstract).

Regarding claim 18, Lu et al teaches all the claim limitations as set forth above. As discussed above, the first electrode is an anode, the second electrode is a cathode. Layers 120 to 130 correspond to the recited hole transport region, between the anode and light emitting layer and comprise a hole injection layer, a hole transport layer and an electron blocking layer. Layers 140 to 150 correspond to the recited electron transport region between the cathode and light emitting layer and comprise a hole blocking layer, an electron transport layer and an electron injection layer.

Regarding claim 19, Lu et al teaches all the claim limitations as set forth above. As discussed above, the light emitting layer comprises the disclosed compound.

Regarding claim 20, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a flat panel display, i.e. an electronic apparatus, comprising the disclosed organic light emitting device ([0042]).

Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that as amended claim 1 differentiates from the compound disclosed by Liu given that as set forth in the previous Office Action, the reference discloses a compound where in recited Formula 2, L13 is a single bond, R3 is hydrogen, X1 is O, CY1 is a phenyl group, b1 is zero (0) or R1 is hydrogen, while claim 1 as amended recites the provision: “L13 is not a single bond when X1 is O, ring CY1 is phenyl or pyridinyl and b1 is zero (0)”  However, as discussed in the rejections above the reference discloses that Ring B has the formula [0061]):

    PNG
    media_image4.png
    111
    147
    media_image4.png
    Greyscale
,
where X is S; Z is carbon; and R3 and R4 are H. Ring D is a 6-membered aromatic ring exemplified as benzene, see for example Formulas SB16 and SB17 exemplified on Page 22, i.e.

    PNG
    media_image5.png
    113
    151
    media_image5.png
    Greyscale
and
    PNG
    media_image6.png
    158
    204
    media_image6.png
    Greyscale
.
Accordingly, in the instant case X1 is S and therefore, the compound of the reference is not required to meet this proviso, i.e. L13 can be a single bond.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767